Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 1 of 36 PageID: 48742




                                   Exhibit Z
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 2 of 36 PageID: 48743


                           SHEILA E. WARE - 04/17/2018                           ·




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 3 of 36 PageID: 48744


                           SHEILA E. WARE - 04/17/2018                 Pages 2..5




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 4 of 36 PageID: 48745


                           SHEILA E. WARE - 04/17/2018                 Pages 6..9




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 5 of 36 PageID: 48746


                           SHEILA E. WARE - 04/17/2018              Pages 10..13




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 6 of 36 PageID: 48747


                           SHEILA E. WARE - 04/17/2018              Pages 14..17




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 7 of 36 PageID: 48748


                           SHEILA E. WARE - 04/17/2018              Pages 18..21




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 8 of 36 PageID: 48749


                           SHEILA E. WARE - 04/17/2018              Pages 22..25




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 9 of 36 PageID: 48750


                           SHEILA E. WARE - 04/17/2018              Pages 26..29




                  DTI Court Reporting Solutions - New York
    1-800-325-3376                                    www.deposition.com          YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 10 of 36 PageID:
                                  48751

                         SHEILA E. WARE - 04/17/2018              Pages 30..33




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 11 of 36 PageID:
                                  48752

                         SHEILA E. WARE - 04/17/2018              Pages 34..37




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 12 of 36 PageID:
                                  48753

                         SHEILA E. WARE - 04/17/2018              Pages 38..41




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 13 of 36 PageID:
                                  48754

                         SHEILA E. WARE - 04/17/2018              Pages 42..45




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 14 of 36 PageID:
                                  48755

                         SHEILA E. WARE - 04/17/2018              Pages 46..49




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 15 of 36 PageID:
                                  48756

                         SHEILA E. WARE - 04/17/2018              Pages 50..53




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 16 of 36 PageID:
                                  48757

                         SHEILA E. WARE - 04/17/2018              Pages 54..57




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 17 of 36 PageID:
                                  48758

                         SHEILA E. WARE - 04/17/2018              Pages 58..61




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 18 of 36 PageID:
                                  48759

                         SHEILA E. WARE - 04/17/2018              Pages 62..65




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 19 of 36 PageID:
                                  48760

                         SHEILA E. WARE - 04/17/2018              Pages 66..69




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com             YVer1f
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 20 of 36 PageID:
                                  48761

                         SHEILA E. WARE - 04/17/2018              Pages 70..73




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 21 of 36 PageID:
                                  48762

                         SHEILA E. WARE - 04/17/2018              Pages 74..76




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 22 of 36 PageID:
                                  48763

                                      SHEILA E. WARE - 04/17/2018                                               i1
                                11:34 a.m                  1963                          30:15,16
                  $              73:6                          50:24
                                                                                     2017
                                11th                       1964                          10:9 15:11 16:13,24
   $1,068,781                    72:10                         57:8                      30:20 32:7,9
       64:12
                                12th                       1967                      2018
   $713,000                      60:14                         47:18,23 57:8             63:5
       64:13
                                146                        1970                      26
                                 12:20,21,24 13:17 33:22       51:3                      11:12,13 35:18 43:15
                  0              36:14
                                                           1971                      28
   02-475504                    147                            50:11 57:8                11:10,16 13:19 14:22
                                 38:22,23 39:2                                           33:25 34:5,19 43:13,15
       12:3 13:19 34:9 71:5,8                              1976
   062066                       148                            57:8                  28th
                                 42:5,6,9                                                39:21 40:21 42:2,22
       49:7                                                1978
   0648                         149                            48:5                  29th
                                 52:5,6,9                                                11:17 14:8,12,15,23 34:5
       70:20                                               1983
                                                                                         35:21
                                15-18                          47:18,23
                                 49:25
                  1                                        1997
                                                                                                     3
                                150                            11:17 12:9,13 13:24
   1                             55:14,18,19,23                14:8,12,15,23 34:6
       9:13,23 11:11 13:3,20                                   35:22,25 36:4         3
                                151                                                      57:2 72:8
       33:25 41:6 68:15          59:8,9,16 69:9 71:18      1st
   1-2                                                         12:8                  30
                                152                                                      51:7 61:2
       72:12                     62:18,19,22
   10:30 a.m                                                                2        32
                                153                                                      40:12
       33:18                     62:12,14 63:23 65:7
   10:31 a.m                                               2                         33115
                                154                            56:16 59:18 69:18         33:24
       33:19                     59:12,13 60:11 62:17
   10:54 a.m                     69:9,11 70:2              2,000                     35
                                                               50:16                     39:3 45:22,23
       48:20                    155
   11                            73:2                      2001                      390624
                                                               12:8 72:10                42:12
       53:13,14                 156
   110648                        48:22 49:3,6,9 70:14      2002
                                 71:9                          34:13 59:20                           4
       46:22
   110657                       156A                       2003
                                                               39:22 40:21 42:2,22   4,000
       47:21                     48:23 49:5 50:9
                                                               43:23 59:17               50:16
   110663                       157                                                  41
       46:22                     46:16,17,21               2004
                                                               52:13                     40:7
   11:00 a.m                    16                                                   4300
       48:21                     59:20 62:23               2005
                                                               60:14 61:2,15             50:12
   11:13 a.m                    16th                                                 441
       58:6                      63:5 68:21,23,25          2008
                                                               62:23                     13:6
   11:14 a.m                    17                                                   4th
       58:7                      30:17,18,19 59:17         2015
                                                               68:21,23,25               52:12
   11:25 a.m                    18
       65:13,14                  47:3 49:11,19 56:14       2016



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 23 of 36 PageID:
                                  48764

                           SHEILA E. WARE - 04/17/2018                                                i2
                        absolutely                 agreeing                    apparently
                    5    26:22,23 52:23 53:22       25:4,5                      41:14
                         54:23 55:7
                                                   agreement                   appearance
   50-pound             accept                      65:6                        47:14 52:11
       50:13,25 51:3     61:8
                                                   Agriculture                 appears
   53                   acceptance                  55:20                       50:24
       53:9,10,14        60:15,24 61:4
                                                   alive                       appreciate
   5th                  accepted                    12:9 68:23 69:2             67:15
       34:13             11:22
                                                   alleged                     appropriate
                        accepting                   60:21                       28:8
                    6    69:25
                                                   Amended                     April
   61921                accurate                    9:14 39:4 40:14 41:5        39:22 40:21 42:2,22
                         35:17,20                   42:3 43:12 65:21 68:20      62:23 63:5
       49:12,14,25
   61954                acting                     amount                      area
                         43:16                      64:6                        11:23
       49:4
   620                  action                     analyses                    Arrowood
                         14:24 15:22 16:10 34:19    47:6,10,12,15,16            49:3
       42:16
                         35:23
   62065                                           analysis                    ARROWOOD062063
       50:20
                        activities                  47:7                        49:7
                         54:22
   624                                             and/or                      ARROWOOD61904
       42:13
                        actual                      49:20                       49:4
                         58:17
   62921                                           ANGUAS                      asbestos
       49:15
                        addition                    40:12 42:16                 11:18,22 13:22 14:9,16
                         47:16                                                  18:2 22:5,7,12,17 27:13
   651                                             answer
                                                                                32:25 34:7,13 37:8 43:5,
       46:25
                        additional                  12:15 14:3 17:3 18:7,21
                                                                                20 49:20 56:9 65:2
                         62:25                      19:8,15,23 20:22 21:9,
                                                    16,25 22:14,24 23:2,3,4,   asbestos-containing
                    7   addresses
                                                    10,24 24:24 25:23 27:11     49:21 57:4
                         47:8,11
                                                    28:18 29:23 30:8 31:8,14
                                                                               asbestos-related
   7                    advice                      32:13 33:13 34:22 36:8
                                                                                72:15
       37:5,7            23:5                       37:3,25 38:11,18 40:23
                                                    41:9 43:9 44:16,25 45:8,   Aside
   70                   advise                      17 47:13 48:16 49:24        25:5
       48:4,5            22:21
                                                    51:11 52:2 53:17 54:8,14
                                                    56:22 62:2,10 72:21
                                                                               asked
   782                  advising
                                                                                17:12 25:11,24
       40:2              23:2
                                                   Answered
                                                    23:15
                                                                               ASSAF
   7th                  Aerospace
                                                                                9:9 11:7,13,15 12:17,23
       30:15             45:12,21 46:7 47:22
                                                   answers                      13:13,15,23 14:5,20 17:6
                         48:6,11 50:21 51:14,19
                                                    22:21 46:23 71:9            18:10,23 19:10,17,25
                    A   age                        anybody
                                                                                20:24 21:11,18 22:3,16
                         56:14                                                  23:6,12 25:2 26:4,14,18
                                                    14:25 17:16
                                                                                27:14 28:3,14,19 29:5
   able                 ago
       51:16,21
                                                   anymore                      30:10 31:10,16 32:15
                         29:25 63:20 66:10
                                                    70:2                        33:17,20 34:24 35:12,21,
   above-captioned      agree                                                   24 36:10 37:4 38:3,13,
       40:7
                                                   apart
                         16:13,22 38:8 44:21                                    20,25 39:24 40:5,13,19
                                                    25:10 29:12 57:20,24
                         48:10 51:22                                            41:2 42:5 46:16,19
   absence                                          58:20
                                                                                48:18,24 49:16,18 51:12
       43:18



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 24 of 36 PageID:
                                  48765

                                  SHEILA E. WARE - 04/17/2018                                                 i3
    52:4,8 53:12 55:16 56:24                               behalf
    58:4,8 59:11,15 62:4,12,                 B              12:13 36:23 71:4                       C
    16,21 65:10,15 66:8 68:5
                                                           believe
    69:19 70:8,17,21 71:14,    B.F.                                                   C-O-R-N-E
                                                            19:11 21:21 24:20 33:4
    17 72:23,25                 12:2 34:15 46:6,9 50:11,                               66:6
                                                            45:4,24 66:7
   assertions                   12 51:20 52:10
                                                           best                       C.P.
    56:15                      back                                                    49:9 50:4 70:17,18
                                                            55:10
   Associates                   13:11 39:25 43:12
                                                           Bevan                      call
    52:12                      bag                                                     15:14,15,20 26:10 66:12,
                                                            11:4 17:19,22 34:14
   assume                       50:25                       36:22 42:19 43:21 52:12    13,14
    21:2                       bags                         56:10 64:11               called
   Assumed                      48:5 50:13 51:3,7          Bevan's                     15:18 16:12 43:5
    52:20,21                   based                        56:5,7                    can't
   assurance                    47:7,13 60:21 68:13        bilateral                   29:23 44:10
    47:11                       71:23                       72:14                     cancer
   attach                      BASF                        billed                      21:3
    50:6                        9:8 71:16                   47:12                     captioned
   attached                    BASF's                      blimp                       12:2
    39:3,18 42:3 49:25          11:20 44:2                  37:16                     car
   attachments                 BASF_WILLIAMS               body                        57:13,17,24 58:21,24
    39:8                        46:22                       57:13,15,20               carefully
   attention                   BASF_                       bold                        20:12
    34:4 37:6 43:14 46:25      WILLIAMS33079                71:22                     cars
    53:8                        33:23
                                                           Bondex                      58:10,13,19,20
   attorney                    BASF_                        57:5,11                   case
    42:18,19 43:20 56:5        WILLIAMS33081                                           9:14 12:3 14:22 15:10,
                                12:25                      bottom
    65:22                                                                              13,22 16:2,4,5,6,10,18,
                                                            13:3 43:14 49:24 71:22
   attorney-client             BASF_                                                   25 17:17,20 18:2 20:20
                                                           bought                      24:6,18 29:10,17 30:22
    22:23                      WILLIAMS390586
                                                            48:12                      31:6,12,18,23 32:5,11,25
                                42:11
   attorneys                                                                           35:4 37:23 38:9 39:7
                                                           BOYLE
    56:6                       Bates                                                   42:12 43:6 45:14 49:3
                                                            68:6
                                12:24 33:22,23 40:2                                    52:16 66:23 70:24 71:3,
   attorneys'
                                42:11,16 46:21 49:4,6,12   break                       4,8,25
    64:6,13
                                50:20 55:19 63:25 64:8      48:18 65:11
   August                       65:9                                                  cases
                                                           bringing                    32:24 40:7 47:13 66:22
    34:13
                               bathroom                     60:9
   Aunt                         58:17                                                 CATALYSTS
                                                           brought                     9:8 71:16
    16:8 17:25 29:24 30:13,
                               bearing                      14:16 23:17 63:12
    14 63:9                                                                           catch
                                39:25 42:11 46:21 49:12
                                                           build                       19:24
   auto                         50:20 55:19
                                                            55:5
    57:13,15                                                                          category
                               bears
                                                           built                       64:4
   available                    12:24 33:23 49:4,6
                                                            54:9,14
    47:9                                                                              cause
                               beat
                                                           bunch                       38:6
   aware                        67:19
                                                            39:7,8 60:6
    14:4 36:20 40:24 41:3                                                             causes
                               beaten-up
                                57:17
                                                           buy                         21:3
                                                            58:16



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 25 of 36 PageID:
                                  48766

                                  SHEILA E. WARE - 04/17/2018                                                i4
   causing                      26:25 67:2,18              conferences                  couldn't
    33:16                                                   24:5,10,13,17                55:11
                               commenced
   certainly                    11:18 14:24 34:7 35:23     confirmed                    counsel
    14:12 38:14                                             70:6                         9:7 22:22 23:5 26:5,11
                               common
                                                                                         27:24 28:16,23 29:10,13,
   challenge                    11:19 32:22 34:8 42:10     congressional
                                                                                         18 30:4 40:17 41:18
    60:23                                                   60:20 61:6 62:8
                               communicate                                               68:10 71:15
   challenged                   10:24                      consecutive
                                                                                        counsel's
    60:19 61:7                                              33:24
                               communicated                                              25:25 28:9 68:13
   chance                       11:3                       consistent
                                                                                        County
    37:3                                                    54:21 72:14
                               companies                                                 11:20 34:9 36:15 42:10
   chart                        34:14                      construction
                                                                                        couple
    63:23,24                                                58:18
                               companion                                                 20:9 68:12
   Chemical                     59:12                      contained
                                                                                        course
    42:13,23 43:2 48:3,7                                    43:19
                               Company                                                   57:2 64:11 71:2
   Chemical's                   12:3 50:5                  continue
                                                                                        court
    42:19                                                   54:6 68:2
                               Company's                                                 11:19 16:20 34:8 42:10,
   chest                        49:10                      continued                     25 43:4 45:13
    72:9                                                    61:4
                               compels                                                  cover
   church                       60:24                      continues                     47:17
    53:25 54:2,3                                            34:9 49:23
                               competent                                                covered
   cite                         56:14                      controls                      59:4
    42:15                                                   65:9
                               complaint                                                created
   claiming                     9:14,22 10:7,11 14:21      copy                          61:23
    56:8                        18:17 19:3,5 20:2,7 21:5    9:13 13:16 34:12
                                                                                        credible
                                25:10 27:6,9,12,18 29:8,
   claims                                                  Coren                         60:23
                                12 34:18,19 35:7,20
    60:13 63:2                                              66:4,6
                                36:3,6,13,15,22 37:2                                    criminal
   class                        39:4,6,7,12,18 40:14       corner                        61:18 62:8
    15:10,12,21 16:10,14,17     41:5,10,13,19,21,23 42:4    49:14
                                                                                        CRMC
    19:11 21:5,12,19 24:20      43:13 44:5,22 65:21
                                68:14,20 69:5 71:3,5
                                                           Corporation                   61:2,8 69:11,25
    25:5 26:11 28:15 31:17
                                                            13:7 39:21 40:8 42:13,
    32:16,17,20 33:8,9 34:18                                                            cross
                               complaints                   22,23 43:2 60:13
    35:3 37:17,22 38:14                                                                  68:5
                                28:24
    44:10 45:4,14 48:9 51:23                               correct
                                                                                        Cuyahoga
    52:16 61:22 62:6           completion                   12:10 14:13,14,18 18:24,
                                                                                         11:19 34:8 36:15 42:10
                                61:5                        25 19:5,12,18,20 20:8,
   client
                                                            10,11,13,14 23:25 28:4,
    51:18                      composite
                                                            25 29:6,9 33:15 34:23                     D
                                64:10
   client's                                                 35:4,5,8,9,11 36:5 37:19,
    38:6                       compound                     20 38:19 45:21,22 46:7      D.C.
                                57:4,5,12                   53:4,7 55:2,13 56:6,20       67:8
   closet
                                                            58:11 59:6 64:16 68:22
    58:17                      concluded                                                dad
                                                            69:7 70:7 72:19,22
                                73:5                                                     53:3
   come
                                                           Correction
    22:19 26:24                concludes                                                damaging
                                                            25:22
                                72:13                                                    33:15
   comes
                                                           correspondence
    40:6                       conduct                                                  dangerous
                                                            27:16 65:18
                                26:19                                                    21:13,23
   coming



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 26 of 36 PageID:
                                  48767

                                     SHEILA E. WARE - 04/17/2018                                           i5
   date                        devoted                    42:21 43:23
    13:12 35:17,19 64:5         16:25                                                              E
                                                         distribute
   dated                       diagnosed                  49:20
    13:16 33:21 34:13 59:17,    60:9 61:17 70:5                                      e-mail
                                                         doctor                       10:18,22,25 11:4 17:11
    20 62:23 72:9
                               diagnosis                  61:24
   days                         70:6                                                 e-mailed
                                                         doctors                      17:13 23:15,22
    63:20
                               didn't                     60:18 61:5,9,16 62:7
   death                        19:5 29:6 38:6 46:6                                  earlier
                                                         document                     23:20 37:18
    19:20 29:2 54:7             51:18,22 53:2,6 55:25
                                                          12:25 42:2,9 48:14
                                56:19 57:15                                          early
   deceased                                               55:19,22 56:10 65:9
    11:18 14:13,24 34:6        die                                                    30:15,16 67:19
                                                         documentation
    35:22,25 36:4 69:5          12:7 30:14                                           Eastern
                                                          23:16
   December                    died                                                   11:20 50:10
                                                         documents
    12:8                        19:4 30:13                                           eight
                                                          23:23 48:25 56:8 66:11,
   defendant                   different                  12,15,19 67:12              17:4,8 23:19
    9:7 11:21 14:17 40:8        45:25 48:2 55:3 62:5                                 either
                                                         doing
    43:2,25 44:8,13,20 48:13                                                          71:9
                               diffused                   55:11 63:21
    49:9,22 71:15
                                72:12                                                Elaine
                                                         don't
   defendants                                                                         9:1,3 10:1 11:1 12:1 13:1
                               direct                     17:24 18:2 27:4,8,20
    22:10 36:16,19 39:20                                                              14:1 15:1 16:1 17:1 18:1
                                23:14 24:21 25:13 34:4    29:23 40:3 41:12,22
    43:17 44:7 52:11                                                                  19:1 20:1 21:1 22:1 23:1
                                                          45:13 46:10 51:6 65:4
                               directed                                               24:1 25:1 26:1 27:1 28:1
   defendants'                                            67:14 70:15
                                25:7,25 26:5                                          29:1 30:1 31:1 32:1 33:1
    9:13,23 11:11 12:19,21,
                                                         Donna                        34:1 35:1 36:1 37:1 38:1
    24 13:17,19 33:21,25       directing
                                                          16:8,9,19 23:17 29:24       39:1 40:1 41:1 42:1 43:1
    36:14 38:22,23 39:2 41:5    18:5
                                                          30:13,14 52:10,11,19        44:1 45:1 46:1 47:1 48:1
    42:6 46:17,21,23 48:22
    49:5,9 52:6,9 55:14,18,
                               disagree                   53:4 56:13 60:2 63:9        49:1 50:1 51:1 52:1 53:1
                                25:16                     64:22 68:23 69:6            54:1 55:1 56:1 57:1 58:1
    23 59:8,9,12,13,16
    62:14,19,22 63:23 68:15    Discovery                 Donna's                      59:1 60:1 61:1 62:1 63:1
    71:18                       46:24 49:11               18:2                        64:1 65:1 66:1 67:1 68:1
                                                                                      69:1 70:1 71:1 72:1 73:1,
   defer                       discrepancy               Dornbusch                    5
    26:20 27:24 28:9,20         65:7                      68:6
                                                                                     elements
   deposed                     discuss                   Dr                           33:15
    52:19                       15:24 24:16,17            59:19,23 61:13 69:16,18,
                                                          24 70:4 71:19 72:8,9,18    employers
   deposition                  discussed                                              49:22 50:2
    12:21 15:5 21:20 23:23      23:20 37:18 56:19        drawbacks
    25:6,12 38:23 42:6 46:17                              40:16                      employment
    48:22 52:6,9,15,19 53:9    discussion                                             47:4,15
    55:14 56:2 59:9,13          13:14 22:22 33:6 65:25   driving
                                                          23:7 46:11                 Emtal
    62:14,19 65:17 66:20       discussions                                            48:3,13 51:18,21
    67:16 73:5                  15:21 16:9 30:6,12,22    duly
                                31:21 32:4,11 59:25       9:4                        Engelhard
   desk                                                                               33:10 34:15 36:18 37:22
    63:10                      disease                   dumped                       38:8,16 39:21 40:8,21
                                14:10 72:14,15            63:11                       42:22 44:14,20 45:6,11
   determine
    47:3                       dismissal                 duty                        Engelhard's
                                39:3,19 42:12 44:6        19:12                       43:18,19,24
   developed
    11:25                      dismissed                                             entire
                                40:7,21 41:10,13,22                                   9:22 20:7



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 27 of 36 PageID:
                                  48768

                                      SHEILA E. WARE - 04/17/2018                                          i6
   entitled                    exhibits                    fax                        following
    55:20 60:12                 39:8,13,15,17 48:22         17:11                      10:13 57:3 71:24
                                49:25 70:13
   entity                                                  faxed                      follows
    70:15                      exist                        17:13                      9:6
                                47:7
   error                                                   February                   force
    36:9,11                    existed                      52:12                      23:7
                                16:2,4
   Esquire                                                 federal                    form
    43:21                      expects                      60:20                      11:6 12:14 14:2,19 17:2
                                65:2                                                   18:6,20 19:7,14,22 20:21
   established                                             feel
                                                                                       21:8,15,24 22:13 23:9
    27:3                       expert                       28:7
                                                                                       24:23 26:12,17 27:10
                                69:10 70:4
   estate                                                  fees                        28:2,12,17 29:4 30:7
    43:23 64:23,25             explain                      64:6,13                    31:7,13 32:12 33:12
                                44:12                                                  34:21 35:10 36:6 37:2,24
   et al                                                   fibers                      38:10,17 40:22 43:8
    12:3                       exposed                      22:5 43:20
                                                                                       44:15,24 45:7,16 48:14
                                37:8,14,22 38:8,16 43:5
   evaluated                                               filed                       51:10,25 56:21 61:25
                                45:6,11 57:3
    72:9                                                    12:12 34:20 36:23 42:18    62:9 70:8 72:20
                               extent                       68:18,20 69:5 71:4
                                                                                      forth
   evening
                                47:6
    67:5,6                                                 files                       43:21 56:15
                               eyes                         56:5
                                                                                      forthcoming
   eventually
                                40:3
    46:8                                                   filing                      65:4
                                                            10:13
   evidence                                                                           forward
                                             F
    27:13 41:15 43:19 44:12                                financial                   37:19
    60:22 61:3                                              21:2 31:12
                               facilities                                             found
   exact                        46:2,3 60:18 61:5,9        find                        63:7
    29:24                                                   17:12 44:10 63:8
                               fact                                                   foundation
   exam                         32:24 33:3 36:3,21 42:21   firm                        70:8
    68:5                        47:15 55:10 72:7,19         34:14 56:7
                                                                                      frame
   examination                 factory                     first                       32:10
    9:7 68:10,14 71:15          60:7                        10:6 11:16 26:10 29:22
                                                                                      fraud
                                                            30:21 31:25 32:3,10
   examined                    facts                                                   60:21
                                                            50:10 58:20 60:11 61:20
    9:5                         18:15,18 19:4,5,12 21:4                               fraudulent
                                27:6,9,23 28:9 71:24       five                        32:24
   example
                                72:4                        29:25
    48:4 50:11
                                                                                      front
                               factual                     fix                         34:2 36:14 39:9,10 43:13
   executor
                                56:15                       57:18,19
    64:22                                                                              69:13 70:23
                               fair                        flowers                    fun
   exhibit
                                19:6,9 26:9,15,16,20        54:2,3
    9:13,23 11:11 12:19,21,                                                            53:15
    24 13:17,20 33:22,25        32:11 34:18 36:21 38:9,    folks
                                12,16 45:15,18 69:6,18                                FURTHER
    36:14 38:22,23 39:2,3,19                                65:24
                                71:6                                                   71:15
    41:6 42:5,6,9 46:16,17,
                                                           follow
    21 49:3,5,6,9 50:9 52:5,   false                        16:18
    6,9 55:14,18,23 59:8,9,     41:15                                                              G
    12,13,16 60:11,12 62:12,                               follow-up
    14,17,19,22 63:23 64:10    far                          68:13                     garden
    68:15 69:9,10 70:2,14       14:8,11,16 28:25 52:20
                                                           followed                    53:18
    71:9,18 73:2                57:16 65:7
                                                            21:20



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 28 of 36 PageID:
                                  48769

                                 SHEILA E. WARE - 04/17/2018                                              i7
   gardener                   guy                     helping                      12:19 18:16 28:24 36:13,
    53:21 54:24 55:6 57:25     57:20                   16:8                        14 44:6
    59:4
                              guys                    hidden                     idea
   gardeners                   63:16                   33:2                        13:18 41:13 53:5 59:23
    55:4
                                                      hiding                     identification
   gardening                                H          27:13                       12:22 38:24 42:7 46:18
    58:9                                                                           48:23 52:7 55:15 59:10,
                                                      hobbies
                              hadn't                                               14 62:15,20
   gather                                              52:25 53:14
    17:11                      14:6 64:20                                        identified
                                                      hobby
                              half                                                 69:24 70:5,24 71:5,8
   getting                                             58:2
                               67:11,20 68:2                                       72:7
    52:15
                                                      hole
                              Halket                                             ill
   give                                                58:15
                               68:9                                                13:24
    61:22
                                                      home
                              Hall                                               important
   given                                               54:9,16,24 55:11 56:17,
                               49:10 50:4 70:17,18                                 45:5
    18:16 28:8 41:15                                   20 58:10 59:5
                              halls                                              improvement
   go                                                 honest
                               60:8                                                54:16
    16:20 35:18 47:21 48:18                            18:13
    50:19 58:4 60:7 64:7      hand                                               inaccuracies
                                                      Hopefully
                               9:12 32:22,23                                       9:25 10:5 29:9
   goals                                               67:18
    21:22                     Handed                                             inaccurate
                                                      hour
                               26:13                                               14:25 15:3,6 34:19,25
   going                                               24:15 67:11,21 68:2
                                                                                   36:4 44:22
    15:9 22:20,21 26:25       handled                 hours
    37:19 40:11 41:25 43:14    37:7                                              including
                                                       16:25 17:4,8 23:19
    51:17 53:13 62:16,17                                                           34:14
    63:13 67:20,25            happen                  house
                               42:14                                             indicating
                                                       23:17 63:11
   Good                                                                            13:21 17:10 43:19 65:19,
    9:10,11                   happening               husband                      24 68:16
                               16:5 25:17              11:18 14:24 15:19,24
   Goodrich                                                                      individual
                              Harron                   29:24,25 30:23,25 31:4,
    12:2 13:7 34:15 46:6,9                                                         69:25 70:5
                               59:19,23 61:13 69:16    11 34:6 35:22 60:2 69:6
    48:3,6 50:11,12 51:20
                               72:9                                              information
    52:10                                             husband's
                                                                                   17:12 27:4 50:4 61:3
                              Harry                    10:4 43:23
   Goodyear                                                                        63:8
    37:15,16 45:12,21,25       66:4
                                                                                 informed
    46:3,7 47:22 48:6,11      Harshaw                               I
                                                                                   20:16,18
    50:21 51:13,19             42:13,19,23 43:2
                                                      I'D                        injuries
   grand                      he's
                                                       34:2,4 46:24 53:8           56:9
    60:20 61:6,17              17:25 20:6 55:6 56:5
                                                      I'LL                       injury
   Great                      hear
                                                       10:4 33:22 36:25 60:15      11:18 34:7 38:7
    63:21                      30:11 60:3,6
                                                      I'M                        insurers
   group                      heard
                                                       14:4 17:4 18:8 22:20,21     49:3
    18:9                       22:6 30:21,25
                                                       23:2 26:25 29:25 34:12    interests
   guess                      hearing                  36:20 39:20 40:11 41:25     32:17,20
    32:22                      61:16,20                43:13 46:11,20 48:25
                                                       51:16,21 53:13 58:14      interrogatories
   guessing                   hearings                 59:7 64:21                  70:15,19 71:10
    17:5                       62:8
                                                      I'VE                       interrogatory



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 29 of 36 PageID:
                                  48770

                                  SHEILA E. WARE - 04/17/2018                                               i8
    47:3 62:25                 July                         56:21 61:25 62:9 65:6      litigation
                                10:8,9 15:11 16:13,24       68:7,11 69:21 70:10,18,     18:5 20:16 23:8,14 24:21
   investigation
                                32:6,7,9 68:21,23,25        22 71:13 72:20,24 73:3      25:7,13,17,21 26:6,19
    61:18
                                                                                        27:25 28:10 49:23 60:3,
                               June
   investigations                                                                       23 61:7
                                61:2                                  L
    60:21 61:6 62:8
                                                                                       LLC
                               jury
   invoices                                                lasted                       9:8 55:21 71:16
                                60:20 61:6,18
    47:5,8,9                                                24:12                      locations
   irregular                                               law                          47:4,9,12,14
                                          K
    72:10                                                   56:7                       long
   issue                       keep                        lawsuit                      24:12 65:25 67:10
    22:4 33:4                   12:18 20:16 34:2            11:19 12:2,12 13:22        longer
   issued                                                   14:16 18:15,19 21:21        61:8
                               kind
    60:25                                                   34:7,8,13,20 43:24
                                52:24 53:14,15 65:16                                   looked
   issues                                                  lawsuits                     20:3 36:22 39:15 44:6
                               Kluznik
    33:16                                                   60:9                        65:19
                                42:20
   it's                                                    lawyer                      looking
                               knew
    9:13 19:12 22:7,15 27:2                                 10:15 15:16,17 17:25        63:13
                                52:25
    34:25 36:11 39:18,25                                    18:2
                               know                                                    looks
    40:13,17 45:5 46:22 47:2                               lawyers
                                10:2 12:12 13:18 14:8,                                  63:6
    56:10 57:13 59:12 63:24                                 10:24 17:9,17 23:8 24:6
    64:4,10                     11,16 16:2 17:22,24,25                                 Loral
                                                            25:16,20 27:5,23 31:22
                                18:2,13,14 19:4 27:16,                                  47:22
   its                                                      32:4 51:17,21 63:2 67:3
                                17,23 29:23 36:18 37:13
    47:5                        40:11 46:2,4,5,10 51:6,7   lawyers'                    lot
                                52:21,24 54:9 56:4,7        26:20                       53:25 54:2
                 J              57:11,16 64:25 65:4                                    lots
                                                           leading
                                67:15 69:22 70:15                                       50:16
                                                            69:19
   Jack                        knowing                                                 love
                                                           learn
    42:20 60:25                 16:4                                                    55:5
                                                            15:9,12 29:22 37:21 41:8
   Janis                       knowledge                                               lower
                                                           left
    60:25                       12:16 16:5 18:18 22:22,                                 49:14 72:11
                                                            63:10,24 72:13
                                25 27:3,8,12,20 28:9
   January                                                                             lunch
                                32:2 36:20 41:22           legal
    30:15,16,20                                                                         67:20,21,24,25
                                                            24:18
                               known
   Jared                                                                               lung
                                47:22 64:20                legally
    10:15,16 15:18 16:12                                                                72:11
                                                            56:14
    26:10 62:24 63:13 65:22    KUZMIN
                                11:6,12 12:14 13:21        let's
   Jaywant                      14:2,19 17:2 18:6,20                                                 M
                                                            48:18 52:4 58:4 62:12
    69:10
                                19:7,14,22 20:21 21:8,
                                15,24 22:13,20 23:9
                                                           letter
   jobs                                                                                Magnesia
                                                            62:22 63:4,5 69:11
    56:17,20 57:2               24:23 25:23 26:12,17                                    11:21
                                27:10 28:2,12,17 29:4      liked
   joint                        30:7 31:7,13 32:12 33:12                               Magnesium
                                                            52:25 53:5,17 58:12
    57:4,5,11                   34:21 35:10,14 36:6,25                                  50:10
                                37:24 38:10,17 39:23       line
   judge                                                                               mail
                                40:3,10,15,22 42:8,14,17    53:14
    45:13 60:25                                                                         10:19,20
                                43:8,11 44:15,18,24        listed
   judgments                    45:3,7,10,16,19 48:14                                  mailed
                                                            42:15 60:19
    26:21                       49:15 51:10,25 53:10                                    23:15




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 30 of 36 PageID:
                                  48771

                                   SHEILA E. WARE - 04/17/2018                                               i9
   making                      meetings                   multi-talc                  47:22 50:20
    21:3 37:15                  60:8                       43:25 44:8,13
                                                                                     notations
   Management                  members                    multidistrict               48:3
    60:13                       32:20 33:9 62:6            60:22
                                                                                     noted
   manufactured                mention                    multiple                    47:15 71:24
    21:7,13 33:5                36:24                      46:3
                                                                                     notes
   manufacturers               mentioned                  multiple-page               72:10,12
    11:24                       20:4,6                     42:9
                                                                                     notice
   mark                        mesothelioma                                           9:25 10:5 15:6 19:12
    42:5 46:16 52:4 59:11       70:6                                   N              39:2
    62:12,16
                               met                                                   number
   marked                       67:3,23                   name                        13:18 36:16 39:20 65:9
    9:13 12:22 38:21,24 42:7                               10:4 13:3 56:13            69:18 72:8
                               mid
    46:18,20 48:23 52:7                                   named
                                72:11                                                numbers
    55:15,17,23 59:10,14                                   40:6 47:4,14               33:23 63:25 64:8 65:8
    62:15,20 68:15             Mike
                                                          naming                      70:24
                                66:4
   marking                                                 11:21                     numerous
    59:8                       mine
                                                          narrative                   39:12
                                23:17
   Master                                                  59:20 72:13               Nutrition
    46:24 47:2 49:10           mineral
                                                          National                    55:21
                                22:8
   material                                                60:3
    43:17                      minutes
                                                          necessarily                              O
                                24:15
   materials                                               47:16
    25:11 57:4                 mischaracterizes                                      object
                                35:15                     needed
   matter                                                                             11:6 12:14 14:2,19 17:2
                                                           63:16
    43:7                       misrepresentations                                     18:6,20 19:7,14,22 20:21
                                43:16                     negotiating                 21:8,15,24 22:13 23:9
   matters                                                 11:25                      24:23 26:12,17 27:10
    27:25 28:10                Mm-hmm                                                 28:2,12,17 29:4 30:7
                                9:16 10:21,23 12:5 15:4   nephew                      31:7,13 32:12 33:12
   MDL                                                     67:22
                                23:21 27:19 29:21 33:7                                34:21 35:10 36:6 37:2,24
    60:23 61:2
                                36:12 41:7,20 67:7        never                       38:10,17 40:22 43:8
   mean                                                    37:22 38:7 39:15 48:12     44:15,24 45:7,16 48:14
                               Mogadore
    9:19                                                   57:23 58:20,22,23,25       51:10,25 56:21 61:25
                                54:10,11,12
   measure                                                 59:3                       62:9 72:20
                               money
    55:5                                                  new                        Objection
                                56:9 64:20 65:2
   mechanic                                                58:16                      69:19 70:8
                               months
    59:5                                                  night                      obligation
                                31:24,25 32:3 60:25
   mediation                                               62:23                      20:15,17
                               morning
    29:17,19,22 30:2 31:22                                Nodding                    obligations
                                9:10,11 67:4
   medical                                                 27:15                      16:17
                               moved
    59:18 60:15 69:17 71:24                               Nos                        obtained
                                23:17 63:9
    72:4,7                                                 12:24 33:23 42:11 46:21    50:4
                               multi-defendant             49:4,6 55:19
   medium                                                                            occasional
                                44:22
    30:3                                                  Notary                      24:7
                               multi-plaintiff             9:5
   meeting                                                                           offer
                                43:25
    67:10                                                 notation                    31:6



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 31 of 36 PageID:
                                  48772

                                   SHEILA E. WARE - 04/17/2018                                              i10
   office                       page                        Pending                      64:4
    10:17 15:18 65:23            10:4 11:12,13 13:3,7        61:5
                                                                                        planting
                                 39:23,25 40:4,12 42:13,
   Oh                                                       Pennsylvania                 54:3
                                 14 43:15 49:13 50:11,19
    37:5 48:8                                                10:15
                                 53:9,10,13,14 60:11,12                                 Pleas
   Ohio                          71:21,22 72:8              people                       11:19 34:8 42:10
    40:6 46:2 56:5                                           18:9 21:14 38:15 54:18
                                pages                                                   please
                                                             55:4
   okay                          66:22                                                   26:3 34:3 52:5 62:13
    10:6,17,24 11:14 12:9                                   perform
                                paperwork                                               pleural
    13:24 18:4 23:4,13 25:3,                                 54:15 56:19
                                 16:21                                                   72:13,14
    5 26:2 27:17 28:22
                                                            performed
    30:20,25 31:4,25 33:24      paragraph                                               point
                                                             56:16
    34:12 36:13 39:5,11,17,      11:10,16 13:19 14:22                                    16:13,16,20
    18 40:15,17,20 41:8,25       15:6 33:25 34:5,19 35:18   period
    42:4 46:6,14 49:7 53:4,8,    37:5,7 43:13,15 56:16
                                                                                        position
                                                             47:17,18
                                                                                         62:6
    23 55:3,10,18 56:6,9,11,     57:2 59:18
    25 57:11 58:3,9,19,23
                                                            perjury
                                paragraphs                                              positive
                                                             9:4
    59:2,4,7,16 60:6 63:8                                                                46:11
                                 20:3,9,12
    64:25 65:5,11 66:25                                     person
    67:3,10,12 68:17,25         Pardon                                                  possession
                                                             30:3
    69:4,8,12,22,24 70:11,                                                               17:13 23:16
                                 11:8
    12,18,23 71:2,12,13                                     personal
                                                                                        possible
    72:18
                                Parmar                       18:18 27:8,20
                                                                                         31:15
                                 69:10,18,24 70:4 71:19
   old                           72:8,18
                                                            pertains
                                                                                        possibly
    57:17 58:14                                              65:7
                                                                                         16:20
                                part
   omissions                     11:16 43:14,24 56:8
                                                            pertinent
                                                                                        potentially
    43:17                                                    63:15 71:24 72:4,7,19
                                                                                         11:24
                                particular
   one-page                      59:18
                                                            phone
                                                                                        practice
    55:19 63:24                                              15:14,15 17:9 24:5,8,9,
                                                                                         11:22
                                particularly                 13 65:23 66:7,12,13,14
   ongoing                       43:22                       68:7                       predecessors
    16:7                                                                                 11:20 43:24 44:2
                                parties                     phrase
   opacities                     30:6 64:5                   60:3 72:5                  prejudice
    72:11                                                                                40:8
                                parts                       Pita
   open                          9:18,19 37:16               11:21 47:5,10,17 70:20     premarked
    33:25 34:3                                               71:9                        12:19
                                party
   opposed                       44:2                       Placitella                  premises
    43:6 56:10                                               10:16 15:20 16:12 26:10     43:6
                                passed
                                                             28:7,8 62:24 66:2
   order                         15:19 35:8,16,17,19                                    preparation
    47:3 61:2                                               Placitella's                 55:25 65:17
                                PASTERNACK
                                                             15:18 65:23
   original                      66:4                                                   preparations
    49:6                                                    plaintiff                    15:5 52:15
                                patch
                                                             11:17 12:6 14:23 34:6
   outside                       57:22 58:15,23                                         prepared
                                                             35:22 43:22
    22:25 58:2 67:24                                                                     21:20 45:12 56:7 60:18
                                pathology
                                                            plaintiffs                   61:4,8
                                 70:4
                                                             24:9 35:3 37:7 40:6 47:5
                 P                                                                      preparing
                                pause                        68:10
                                                                                         66:20
                                 61:23
   P-WMS-0003796                                            plaintiffs'
                                penalties                    29:10,13 39:4 42:3 46:23
                                                                                        presented
    55:20
                                                                                         60:22
                                 9:4                         47:14 49:2,10,22 50:2



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 32 of 36 PageID:
                                  48773

                                    SHEILA E. WARE - 04/17/2018                                          i11
   previous                    40:6                        13 41:4,21                references
    35:15                                                                             39:12 59:19
                              pursue                      reads
   previously                  37:23 38:9                  11:16 49:19 56:16 72:8    referred
    9:12 33:3 35:18                                                                   47:9
                              put                         ready
   prior                       33:22 36:14 56:8,11         52:16                     refers
    15:20 18:17 19:2 42:20     58:16 62:5 70:11                                       36:4
                                                          realize
   privilege                  putting                      15:3                      reflected
    22:23                      57:24                                                  35:19
                                                          realtime
   privileges                                              69:4                      regard
    61:24                                   Q                                         68:14
                                                          Realty
   probably                                                11:21 70:20 71:9          regarding
    57:14,17,18               quantities                                              24:6 31:22 32:4,11 43:17
                               50:3                       Reasonably
                                                                                      59:17 60:14 62:25
   produce                                                 43:15
    50:6                      question                                               regards
                               23:2 25:24,25 26:2 35:13   reasons
                                                                                      69:8 70:13
   produced                    49:11,19                    27:24
    47:17 49:2                                                                       regular
                              questioned                  receive
                                                                                      10:20 24:5
   product                     71:3                        65:2
    11:24 21:3,6,13,23 22:4                                                          relates
                              questions                   received
    38:6 43:18                                                                        13:19
                               23:15,24 40:18 67:14        61:3 62:23
   productions                 68:13 72:23                                           relationship
                                                          recessed
    64:3,4                                                                            64:11
                                                           33:18 48:20 58:6 65:13
   products                                 R                                        reliability
                                                          recognize
    37:8,9,13 49:21 50:3                                                              60:17
                                                           9:15
   profusion                  Ralph                                                  relief
                               12:2,6,9,13 13:4,24 14:9   recollection
    72:12                                                                             20:20
                               20:10 35:7 36:15 39:19      54:22 61:16
   programs                    40:12 42:12 52:10,22                                  relying
                                                          reconvened
    11:23                      53:15 54:9,13 57:3 59:17                               43:16 61:23 62:6
                                                           33:19 48:21 58:7 65:14
   Project                     60:2 61:17 68:25 69:5                                 remember
                                                          record
    60:4                      Randolph                                                33:6 55:11
                                                           13:13,14 33:17,22 36:25
   proposal                    13:6                        48:19 58:4 69:17 72:25    remodeler
    31:12                     Ray                                                     54:24 55:8
                                                          records
   protect                     59:19,23 61:13 72:9         50:5 51:20 59:18 61:23    remodeling
    32:17,19 33:9             re-cross                                                54:16 55:12 56:17,20
                                                          recovery
                               71:14                                                  58:10
   proven                                                  20:25
    33:14                     read                                                   repair
                                                          recreation
                               9:17,22 10:6,11 14:21                                  56:17,20 57:15 59:5
   provided                                                53:16
    23:22                      16:21 17:11 18:16 19:3                                report
                               20:2,12 28:24 29:13        recruited
                                                                                      59:16,19 60:12 69:10
   Public                      39:6,7,9 41:18 48:10        26:10,15 28:6 60:7
                                                                                      71:19
    9:5                        60:15 65:18 66:17,24       redoing
                               69:22 73:3                                            reports
   pull                                                    57:24
                                                                                      60:15,17,24 61:4,7,8
    71:18                     reader                      reference                   70:2
   purchased                   59:19 69:17                 56:25 61:12 69:16
                                                                                     represent
    50:12                     reading                     referenced                  32:24
   pursuant                    18:17 19:2 21:5,21 25:8,    37:9
                               10 27:16,17 29:8,11,12,



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 33 of 36 PageID:
                                  48774

                                     SHEILA E. WARE - 04/17/2018                                            i12
   representative              rip                          17,22,25 51:4,8 53:19        69:1 70:1 71:1 72:1 73:1,
    15:10,13 16:14,17 19:11     55:5                        54:4,19 55:25 56:17          5
    21:6,12,19 24:21 25:6                                   57:6,8 59:21 61:10,13
                               road                                                     shelf
    26:11 28:16 31:17 32:16                                 64:2,14 68:16,18,21
                                13:6 67:25                                               58:16
    33:9 37:17,23 38:15                                     70:23 71:8 72:2,4,16
    43:21 44:11 45:4,14 48:9   role                                                     shipments
                                                           seen
    51:24 52:16 61:22           18:4,11 28:15 51:23                                      47:4
                                                            9:20 25:20 28:24 52:14
   representatives             room                         55:22 57:23 63:4            shipped
    32:18 35:4                  68:2                                                     47:8,12 50:12,25 51:4
                                                           sell
   representing                Roth                         49:20 51:18,22              shipping
    32:21 50:2                  66:5                                                     50:5 51:19
                                                           selling
   Requests                    Rule                         22:10,12                    shocking
    46:24 49:11                 40:6                                                     64:18
                                                           send
   Resolution                                               63:19 66:11,14              shouldn't
    60:13                                    S                                           38:9,14
                                                           sent
   resolve                                                  10:12,14 25:8 29:11,13      show
    31:12                      sale                         41:4 63:6,14                 12:18,19 38:21 41:25
                                21:22 33:10 37:19                                        42:25 43:4 45:5 46:15
   respect                                                 sentence
                               sales                                                     51:16,17,21 55:17 59:7
    35:6                                                    14:22 44:21 71:22
                                47:6,10,11,15,16,24                                      67:12
   response                                                September
                               samples                                                  showed
    47:2 48:10,11 49:2                                      60:14 72:10
                                51:7                                                     44:5,6
   responses                                               serving
                               sanding                                                  showing
    47:7 49:10 62:25 70:14                                  21:5
                                57:20                                                    25:6,12 34:12 46:20
   responsible                                             set                           48:25
    11:24                      save                         43:21 56:15 70:19
                                64:8                                                    shown
   retired                                                 settle                        23:23 36:13 47:11 69:8
    46:13,14                   saw                          31:18                        70:14
                                14:22 39:11 51:19 52:24
   returning                    58:20,23                   settled                      shows
    25:9,10                                                 44:20                        48:11 64:10
                               saying
   revealing                    58:14                      settlement                   sic
    25:15                                                   11:23 30:5,11,21 31:2,5,     66:6
                               says                         22 32:5,11 43:25 44:8,
   review                       13:7 20:10 34:5 35:21                                   sick
                                                            13,23 63:2 64:5,6
    66:12,18,20                 37:7 40:5 43:15 44:7,8                                   14:9
                                47:3,23 49:25 53:14        settlements
   reviewed                                                                             side
                                56:13 57:2 60:17 68:18      64:7,12 65:3
    47:5 66:19 69:17                                                                     70:11
                                71:23                      Sheila
   reviews                                                                              sides
                               screening                    9:1,3 10:1 11:1 12:1 13:1
    71:23                                                                                30:4
                                60:18                       14:1 15:1 16:1 17:1 18:1
   right                                                    19:1 20:1 21:1 22:1 23:1    sign
    13:21 14:6 20:4 22:18      second                       24:1 25:1 26:1 27:1 28:1     16:21 25:12 46:9 73:3
    40:10,17 45:20 46:15        9:14 39:4 40:13 41:5        29:1 30:1 31:1 32:1 33:1
                                42:3 43:12 58:5 60:12       34:1 35:1 36:1 37:1 38:1
                                                                                        signature
    48:6 49:19 51:16 52:4
                                65:21 68:20 71:21                                        73:4
    53:6,10 59:7 64:21 65:21                                39:1 40:1 41:1 42:1 43:1
    66:25 67:2 68:12,16 71:2   see                          44:1 45:1 46:1 47:1 48:1    significant
    72:12                       12:4,25 13:9 15:18 33:24    49:1 50:1 51:1 52:1 53:1     51:23
                                34:10,16 36:16 37:11        54:1 55:1 56:1 57:1 58:1
   right-hand                                               59:1 60:1 61:1 62:1 63:1    signing
    49:14                       40:3,10 44:3,7 47:19,23                                  25:8,11
                                48:5 49:25 50:7,11,14,      64:1 65:1 66:1 67:1 68:1



               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 34 of 36 PageID:
                                  48775

                                  SHEILA E. WARE - 04/17/2018                                            i13
   silica                      state                      71:7                       testify
    60:22 61:2                  47:10                                                 9:5
                                                         suspended
   similar                     status                     61:24                      testimony
    65:19                       20:16 24:6                                            35:15
                                                         suspension
   similarly                   stay                       60:14,24 62:7              Thank
    59:2                        20:18 67:21                                           63:17 68:4 70:18
                                                         sworn
   sit                         stolen                     9:4                        thanks
    41:12                       63:11                                                 63:21 67:18
                                                         Systems
   six                         stop                       47:23                      theories
    31:24,25 32:3 35:3          21:22                                                 20:20,25
   six-month                   stoppage                              T               there's
    32:10                       21:2                                                  13:3 20:9 22:24 36:23
                                                         T.H.                         44:12 46:3 50:10,16,20
   skipped                     stopping
                                                          55:20                       56:25 67:20,25 71:22
    72:25                       33:10 37:18
                                                         take                        they're
   small                       strategy
                                                          48:18 58:20 65:11           55:3
    72:10                       24:18
                                                         taken                       they've
   soapstone                   strike
                                                          52:19                       25:8,11
    49:21                       64:16
                                                         talc                        thickening
   sold                        studies
                                                          22:6,7,10,17 27:13 32:25    72:13
    33:5 47:18 48:5 50:3        71:23
                                                          33:4,10 36:19,24 37:6,9,   things
   solely                      subject                    13,19,22 38:8,16 43:6,      17:10 24:2 25:8 53:15
    47:13                       22:23 60:19 61:17 62:7    18,19 44:7,20 45:6,12       55:5 57:22
   son                         subpoena                   47:4,18 48:5,12 49:21
                                                          50:10,16 51:18,21,22       think
    67:23                       49:2
                                                                                      32:23 33:8 35:14,16,17
   sorry                       substance                 talk                         39:25 57:13 59:4 62:23
    37:5,6 39:21 40:13 62:17    25:19,24                  17:16                       65:11 67:16,21 70:17,21

   source                      substituted               talked                      thinking
    41:8                        33:21                     17:19 29:24 30:23 65:19     63:15

   speaks                      sued                      talking                     third
    36:7 37:2 38:5 48:15        36:19                     31:4 58:9,19                39:25 50:19

   spent                       supervise                 task                        thought
    54:2                        29:10,14                  32:22,23                    46:8 64:8 72:18

   spoke                       supervising               tell                        three
    17:9 33:3 65:22             28:16,21,23               14:24 17:7 18:13 23:13      24:2 51:7 63:20
                                                          45:13 55:10 65:16
   spokesperson                supplement                                            time
    18:8,12                     62:24                    telling                      10:6 16:20 30:21 32:2,3,
                                                          24:16 31:20                 10 53:17 54:2,6,16 64:9
   spouse                      Supplemental
    56:16                       46:23 47:2               ten                         tire
                                                          24:15                       60:6
   stand                       suppliers
    45:13                       11:25                    terms                       Tireworkers
                                                          26:19 28:22 32:16 33:10     60:3
   start                       support                    34:20,25 35:7 66:19 69:4
    46:25 53:13                 31:18 61:3                                           today
                                                         testified                    16:24 21:13 32:9 33:11
   started                     sure                       35:16,18                    41:12 42:20 66:21
    16:19                       26:5 29:25 39:24 63:22




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 35 of 36 PageID:
                                  48776

                                  SHEILA E. WARE - 04/17/2018                                                i14
   told                         31:11 40:20 45:20 52:18      44:1,11,14,19 45:1,5,11,     27:4
    25:16,20 41:17 66:16                                     21 46:1 47:1 48:1,12,25
                               understanding                                             withdrawn
                                                             49:1 50:1 51:1,6,13 52:1,
   Tom                          16:16 20:19 21:4 22:9,19                                  14:7 15:8 19:2 24:8 32:2
                                                             10,12,18,19,22 53:1,4
    42:19 43:21 56:5            27:5 29:16 30:2 31:5                                      35:2 37:17 43:3 59:3
                                                             54:1 55:1,11 56:1,13
                                42:21                                                     66:18
   tons                                                      57:1,3 58:1 59:1 60:1,2
    48:4,5 51:20               union                         61:1,17 62:1 63:1 64:1,     WITNESS
                                60:8                         22 65:1,16 66:1 67:1,15      11:14 12:16 13:22 14:4
   top                                                       68:1,12,23,25 69:1,5,6       17:4 18:8,22 19:9,16,24
    68:18                      unknown                       70:1 71:1,4 72:1 73:1,5      20:23 21:10,17 22:2,15
                                64:18
   total                                                    Ware's
                                                                                          23:4,11 24:25 26:2,13
    64:5                       use                           23:17 42:12,18 54:22
                                                                                          27:12 28:13 30:9 31:9,15
                                37:15 68:2                                                32:14 33:14 34:23 35:11
   traffic                                                   59:17 70:6
                                                                                          36:9 38:2,12,19 40:24
    67:19
                                                            wasn't                        43:10 44:17 45:2,9,18
                                             V
   tried                                                     14:13 35:25 53:16 54:17      48:17 49:17 52:3 53:11
    57:18,19                                                 57:19,20 63:11 66:3          56:23 62:3,11 66:6 69:20
                               various                                                    70:9 72:22
   true                         34:14                       way
    19:13                                                    13:25 39:6 52:21            won
                               vehicle                                                    32:25
   try                          58:14,16                    we'd
    58:15,23                                                 64:8                        won't
                               versus                                                     23:4
   trying                       12:2 13:7 52:10             we'll
    31:18                                                    13:16 42:5 46:16 73:3       wondering
                               view                                                       10:12
   tub                          11:23 21:12 28:15           we're
    63:9,12,14                                               58:19 62:16 65:11 70:12     word
                               Virginia                                                   36:24
   TUNIS                        67:16                       we've
    68:9                                                     33:21 63:24                 words
                               voluminous                                                 25:19
   turn                         50:5                        week
    11:10 13:6,11 37:6 39:24                                 63:20 66:10                 work
    43:14 46:24 48:2 49:11     voluntarily                                                46:6 54:13,16,18 55:12
                                43:23                       welcome
    50:9 53:8 61:12 71:21                                                                 57:15,23 58:2,12
                                                             63:18
   turning                                                                               worked
                                             W              went
    43:12                                                                                 45:21 46:7,12 48:12
                                                             63:10
                                                                                          51:13 53:25
   turns                       waived                       West
    44:19                                                                                workers
                                73:4                         67:16
                                                                                          60:7
   two                         want                         Westfall
    51:3 60:25 70:24                                                                     working
                                45:14                        66:23
                                                                                          30:3 53:16
   type                        Ware                         what's
    36:9,11 54:17,25 55:6,8                                                              wrong
                                9:1,3,10 10:1 11:1,17        9:12 30:2 35:12 43:5
                                                                                          10:4 35:7,12
                                12:1,2,6,9,13 13:1,4,16,     46:20 55:17,22 65:8
                 U              24 14:1,9,23 15:1 16:1,8,
                                                            Who's
                                10,19 17:1 18:1 19:1,4,                                                X
                                                             23:7
   uncovered                    20 20:1,3,10 21:1 22:1
    41:16 63:3,14               23:1 24:1 25:1 26:1 27:1    wife                         x-ray
                                28:1 29:1,2 30:1 31:1        53:5                         72:9
   underlying                   32:1 33:1 34:1,2,6 35:1,
    18:14 27:6,9                7,22 36:1,15,19,23 37:1,
                                                            Williams'
                                                             15:21 16:10                               Y
   understand                   13,21 38:1,7 39:1,19
    18:11 27:6 29:18 30:5       40:1,4,12,20 41:1,9,13,     wisdom
                                22 42:1,15,21 43:1,5,22                                  yeah


               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
Case 2:11-cv-01754-BRM-AME Document 621-29 Filed 07/23/20 Page 36 of 36 PageID:
                                  48777

                              SHEILA E. WARE - 04/17/2018                  i15
    10:10 24:14 32:8 38:5,6
    49:17 64:19 65:10,22
    70:21
   year
    10:8 29:23 47:17 50:4
   year-end
    47:6
   years
    11:3 26:25 29:19,20,25
    45:22,23 51:7
   yesterday
    67:4
   you'd
    67:21
   you're
    22:24 61:20,23 63:18
    64:21 67:19,22
   you've
    23:13,22,23 37:3 39:15
    57:23


               Z

   zones
    72:11




               DTI Court Reporting Solutions - New York
 1-800-325-3376                                    www.deposition.com
